— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered March 23,1983, upon a verdict convicting defendant of the crime of burglary in the third degree. 11 Defendant appeals from his conviction of burglary in the third degree following a jury trial. Among other contentions, defendant argues that the absence of a record of the Sandoval hearing requires reversal. In People v Henderson (95 AD2d 875), we recently withheld determination of the appeal and remitted for a Sandoval hearing, holding, “The absence of a record effectively impedes any review respecting the correctness of the Sandoval ruling.” Although in this case defendant took the stand and review of his cross-examination reveals it to be more than likely that County Court did, as required by People v Williams (56 NY2d 236), exercise its discretion in ruling on the Sandoval motion, we are of the opinion that to provide certainty on appellate review, a record of the Sandoval hearing, including County Court’s reasons for its ruling (see People v Henderson, 97 AD2d 620), is necessary. Accordingly, we withhold determination of the appeal and remit for a Sandoval hearing, which should be recorded so as to permit effective review. 11 Decision withheld, and matter remitted to County Court of Ulster County for a hearing and determination of defendant’s Sandoval motion. Mahoney, P. J., Main, Weiss, Levine and Harvey, JJ., concur.